26 Ill. App.2d 397 (1960)
168 N.E.2d 457
In the Matter of the Petition of John E. Walters and Constance M. Walters.
John E. Walters and Constance M. Walters, Petitioners-Appellants,
v.
Elma Coleman, Defendant-Appellee; Ronald M. Coleman, Defendant-Appellant.
Gen. No. 47,929.
Illinois Appellate Court  First District, First Division.
July 1, 1960.
Rehearing denied August 15, 1960.
Herbert C. De Young and Gabriel J. Aprati, of Chicago, for appellants.
Sullivan, Jeffers, and Doheny, of Chicago (James J. Doheny, of counsel) for appellee.
(Abstract of Decision.)
Opinion by JUSTICE BURMAN.
Affirmed.
Not to be published in full.